Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 1 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 2 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 3 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 4 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 5 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 6 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 7 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 8 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 9 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 10 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 11 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 12 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 13 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 14 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 15 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 16 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 17 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 18 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 19 of 23
Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 20 of 23
,,..,t "~ """'
        ~
                          F'         Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 21 of 23
                                                                  t                   CIVIL covER SHEET                                                             19
The 44 c1v!I cover sheet and the mformallooconta,med herem neither replace nor supplement the filmg and service ofpleadmgs or other papers as re~mred by Jaw, except as
provilied by_ local rules of court This form, appro~d by the Jud1c1al Conference of the Umted States m September I 974, 1s requ1Ted for the use of the Clerk of Court for the
                                                                                                                                                                                                oos a
purpose of m1tiatmg the cm] docket sheet (SFh INSTRUCTIONS ON NliXT PAGh OF THIS FORM 1

I. (a) PLAINTIFFS                                                                                                         DEFENDANTS
Donald Palmer, Jr                                                                                                       Black & Decker (U S ), Inc. d/b/a DeWalt Industrial Tool Company and
                                                                                                                        Stanley Black & Decker, Inc. d/b/a MAC Tools
      (b) County of Residence ofhrst Listed Plamtiff                           _New s;astle C~unty, DE                    County of Residence off irst Listed Defendant                         Baltim_o~e County, MD
                                         (EXCF PT IN US PLAINT!f. F CASES)                                                                                   (IN US PlAINTlFF CASES ONLY)
                                                                                                                          NOTE       !1\J LA!'-.D CONDEMNATION CASF S, USF THE I OCA TION OF
                                                                                                                                      Tl-iE TRACT OF LAND INVOL VPD

  ( C) Attorneys (firm Name, Addres'-1 and Telephone Number)                                                               Attorneys (If Known;
Wayne A Marvel, Esqwre anu James C McKeown, Esquire
Maron Marvel Bradley Anderson & Tardy LLC
1717 Arch Street, Swte 3710, Philadelphia, PA 19103- (215) 231-7100

II. BASIS OF J(.;RISDICTJON (P/acean                                   "X' mOneBoxOnly)                     JJI. CITIZE~SHJP OF PRINCIPAL                                        PARTIESmacean "X"mOneBoxforPlamlI/j
                                                                                                                      (For Diversity Cases Only)                                                   and One Box for Defendant)
cJ I V S Government                             cJ l     federal Ques!Jon                                                                                      DEF                                                PTF      DEF




                                          e                                                                                                  8
                                                              s Government Not a Party)


                                                                                                                                                                                                                              C)
            PlamtJff                                                                                             Cillzen of Th!S State                         cJ        I     Incorporated or Pnnc1pal Place       cJ 4    7 4
                                                                                                                                                                                 ofBusmess In Tius State

cJ 2     L S Government                                       rs,ty                                              Cruzen of Another State                 2     cJ     2        Incorporated and Pnnupal Place         n   5
            Defendant                                         d1cate Ct/Izenshtp of Parties in Item /Ii)                                                                          of Busmess In Another State

                                                                                                                 Cr!Jzen or Subject of a           cJ l        cJ        l     Foreign Na!Jon                         n   6
                                                                                                                   Foreign Countrv
IV ~A Tt:RE OF SUIT IP/ace an                              "X., m One Box Only}                                                                                   Click here tior Nature ofS mt Co de Descrmuons
I 'a:0.""l,~*CONTRACT                '    ":                       '    *!TORTSi,          , "' "r     £
                                                                                                            h'   , ,FORFEITURE/PENALTY                        «     BANKRUPTGY '                <'tr'     OTHERSTATUTES               I
'J 1 IO Insurance                                 l'EHSONAU'-'Ll<Y ~ O N A L <N.na<Y                             cJ 625 Drug Related Ser=e               '1 422 Appeal 28 USC 158                 cJ 375 false Clauns Act
::, 120 Manne                                  cJ 3IO Anplane          ~ 365 ersonal Injury -                            of Property 21 LSC 881          '1 423 Withdrawal                        n 376 Qw Tam (31 USC
cJ 130 Miller Act                              cJ 315 Airplane Product       Product Liability                   ;"J 690 Other                                      28       use 1;1                       l729{a))
'1 140 NegotJabie Instrument                          L1ab1hty         cJ 3 Health Care/                                                                                                          '1 400 State ReapportJonment
0 150 Recovery of Overpayment                  :J 320 Assault, L1bel &      Phannaceullcal                                                               ,    PROPER'fi&RI<:HTS '"                cJ 410 An!Jtrust
         & Enforcement of judgment                        Slander                       Personal Injury                                                  '1 820 Copynghts                         t7 4 30 Banks and Bankwg
:J 151 Mechcare Act                            cJ   3 30 Federal Employers              Product Liability                                                cJ 8 30 Patent                           n   4 50 Commerce
'.J 152 Recovery of Defaulted                             Liability              n 368 Asbestos Personal                                                 cJ 8 l 5 Patent • Abbreviated            cJ 460 Deportallon
         Student Loans                         n    340 Manne                            lnJury Product                                                             New Drug Apphcallon           ::J 4 70 Racketeer Influenced and
         (Excludes Veterans)                   cJ   34 5 Manne Product                   Llabihty                                                        '1 840 Trademark                     Corrupt Orgaruza!Jons
cJ I 5 l Recovery of Overpayment                          Liability                PERSONAL PROPERTY       """' .,;4''11,,LABOR:·,                           SOCIAL,<;E0'RITY', ' ' , 0 480 Consumer Credit
         of Veteran's Benefits                 cJ   350 Motor Vehtde             n l70 Other Fraud         cJ 7 IO bu Labor Standards                    r"J 86 I HIA (I 395ft)       cJ 485 Telephone Consumer
n 160 Stockholders' Swts                       cJ   l55 Motor Vehicle            cJ 371 Truth m Lendmg              Act                                  cJ 862 Black Lung (92 3)             Protecllon Act
n I 90 Other Contract                                    Product L1ab1hty        cJ 380 Other Personal     '1 720 Labor/Management                       '.J 86l DIWCIDIWW {405(g)) ::J 4 90 Cable/Sat TV
::J 195 Contract Product l. ,ability           cJ   360 Other Personal                  Property Damage             Relallons                            cJ 864 SSID Irtle XVI        cJ 850 SecuntJes/Commod!lles/
cJ I96 Francluse                                         In.Jury                 n l8.S Property Damage    cJ 740 Rru lway Labor Act                     :J 865 RSI (405(g))                  Exchange
                                               t7   l62 Personal Injury ·               Product Liability  cJ 75 I Famtly and Medical                                                 cJ 890 Other Statutory Acllons
                                                         Medical Malpraellce                                        Leave Act                                                         cJ 89 I Agncultural Acts
I ~ >REAL PROPERTY
cJ    210 Land Conderonallon                   :J
                                                      CML RIGIITSCc ,
                                                    440 Other Civil Rights
                                                                            *" rPRISONli:RPETmONS1!! cJ 790 Other Labor L illgallon
                                                                                   Habeas Corpus.          cJ 791 Employee Rellrement
                                                                                                                                                            'WEDERAVTAX! SUITSt"* ·,, cJ 89 l Envrronmental Matters
                                                                                                                                                         cJ 870 Taxes (US Plamllff    cJ 895 Freedom of Information
::J   220 Foreclosure                          cJ   441 VotJng                  'J 46.3 Ahen Detamee               Income ~ecunty Act                             or Defendant)               Act
cJ    2.30 Rent Lease & Ejecllnent             cl   442 Employment              :J 5 IO Mollons to Vacate                                                n 871 IRS Tlurd Party        n 896 Arb1trallon
'J    240 Torts to Land                        CJ   443 Housmg/                         Sentence                                                                  26         use
                                                                                                                                                                           1609       :J 899 Adnnmstra!Jve Procedure
'1    24 5 Tort Product L1ab1hty                         Accommodaaons          cJ 5 30 General                                                                                               ActRevrew or Appeal of
cJ    290 All Other Real Property              cJ   44 5 Amer w ID,sabihlles · cJ 5 35 Death Penalty      IA# , CMMIGRATION                                                                   Agency Decision
                                                         Employment                Other:                  r"J 462 1\Jaturallzallon Apphcat10n                                        cJ 950 ConstJtutJonal,ty of
                                               0    446 Amer w/J)1sab1hlles · cJ 540 Mandamus & Other      n 46 5 Other Imnugration                                                           State Statutes
                                                         Other                  cJ 550 ClVII Rights                Ac!JOns
                                               n    448 Educallon               8 555 Pnson Condillon
                                                                                0 560 CIVIi Detamee ·
                                                                                        Concht,ons of
                                                                                        Confinement

        ORIGI~         (Place an   ··r tnOneBoxOn/-yJ
         Ongmal             '.1 2 Removed from                        n    3     Remanded from             '.1 4 Reinstated or      '.1 5 Transferred from                     ["J 6   Mult1d1stnct         '.1 8 Mult1d1stnct
         Proceed mg               State Court                                    Appellate Court                 Reopened                 Another D1stnct                              L1t1gat1on -               L1tigat10n •
                                                                                                                                            fspec,j;,J                                 Transfer                   Direct File
                                                     Cite the U S Civ!I Statute under which you are f!lmg (Do not cite jurisdictional statutes unless diversuyJ
                                                      28 USC § 1332
VI. CA(.;SE OF ACTIO!'i Bnefdescnpt1onofcause
                                                       Design Defect / Strict Liability                                                                                                               (
VII. REQUESTED I~     CJ CHECK IF TIIIS IS A CLASS ACTION                                                           DEMAND$                                                  CHECK YES only if dtmanded m cJ:,mplamt
     COMPLAl~T:           UNDER RULE 23, F R Cv P                                                                                                                            Jl:RY DEMA",D:       X Yes 1 "JNo
VIII. RELATED CASE(S)

DATE
      lFANY
                        (See tnstroctwnsJ
                                          JUDGE
                                                                                                                             CORD
                                                                                                                                                              DOCKET!'-.'"LMBER                       J
FOR OFFICE 1:SE ONLY

      RLCf<:IPT #                        AMOCNT                                          APPL YING IFP                                     JUDGE                                       MAG JLDGF



                                               UtC 23 2019
                           Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 22 of 23
                                                             L'NITED STATES DISTRICT COt;RT
                                                      FOR Tiffi EASTER~ DISTRICT OF PE~NSYLVANIA

                                                                           DESIGNATION FORl\1
                     (to be used by counsel or pro se plamtcjf to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:                                         1611 Stoney Run Road, Wilmignton, DE 19803
Address of Defendant: 701 E Joppa Road, Towson, MD 21286 and 1000 Stanley Drive, New Britain, CT 06053
                               •--        --      --       --                                --------                  --       -----N--
Place of Accident, Incident or Transaction:                                                    Valley View, Pennsylaniva


RELATED CASE, IF ANY:

Case l\iumber                                                    Judge: _ _                                                    Date Terminated

C1v1l cases are deemed related when Yes is answered to any of the followmg questions

1.     Is this case related to property mcluded man earlter numbered sUJt pendmg or wtthtn one year                               YesD
       previously termmated act10n m this court?

2.     Does this case mvolve the same issue of fact or grow out of the same transact10n as a pnor suit                            YesD
       pending or withtn one year prev10usly terminated action m this court?

3.     Does this case mvolve the vahd1ty or infrmgement of a patent already in SUit or any ear her                                YesD
       numbered case pending or wtthtn one year prev10usly terminated actJon of this court9

4      Is this case a second or successive habeas corpus, social security appeal, or prose civil rights                           YesO
       case filed by the same mdlVlduaJ?

I certify that, to my knowledge, the wtthtn case         D    is /               related to any case now pending or Within one year previously termmated action m
this court except as noted above.

DATE           __    pJ    11~ \.~l°l                                                                                                              34108
                                                                                                                                             Attorney l D   #   (if apphcable)


CIVIL: (Pia re a ✓ in one category only)

A.            Federal Question Cases:                                                        B.    Diversity Jurisdiction Cases:

01
••     2
              Indemnity Contract, Manne Contract, and All Other Contracts
              FELA
                                                                                            ••     I.
                                                                                                   2.
                                                                                                         Insurance Contract and Other Contracts
                                                                                                         Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                      •     3.    Assault, Defamat10n
 •     4      Antitrust                                                                      •     4.    Marine Personal Ill]ury

8 ~-          Patent                                                                                     Motor Vehicle Personal Injury




                                                                                           ID
              Labor-Management Relations                                                                 Other Personal Injury (Please specify)
•      7      ClVII Rights                                                                               Products Liab1hty
• 89.         Habeas Corpus                                                                              Products Liab1hty - Asbestos
                                                                                                         All other D1vers1ty Cases
B  10
• II
              Securities Act( s) Cases
              Social Security Review Cases
              AJI other Federal Question Cases
                                                                                                         (Please specify) __

              (Please specify) __



                                                                              ARBITRA TIO!'/ CER IIPICA TIO!'/
                                                   (The ejfec t of this certification 1s to remove the case from elzgib1/zty for arbitration j

                    Wayne A. Marvel                    _ _, counsel of record or pro se plamt1ff. do hereby certify

              Pursuant to Local Civil Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable m this c1v1l action case
              exceed the sum of $150,000 00 exclusive of mterest and costs

              Relief other than monetary damages 1s sought.



DATE
                                                                                                                                                    34108
                                                                                                                                             Attorney ID # (tf apphcable)

NOTE A tnal de novo will be a tnal by Jury only 1fthere has been compliance wtth FR C P 38

Ctv 609 (i, 20181
                                  OEC 23 2019
           Case 2:19-cv-06068-PD Document 1 Filed 12/23/19 Page 23 of 23



     u                        IN TIIE L'NITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                           CASE MANAGEMENT TRACK DESIGNATION FORM

DONALD PALMER, JR.,                                      )
                                                         )
                             Plaintiff                   )
                                                         )
                                V.                       )    CIVIL ACTION NO.
                                                         )
BLACK & DECKER (U.S.), I:'JC. d/b/a DEW ALT              )
lNDlJSTRIAL TOOL COMPANY and STA.'I\JLEY
BLACK & DECKER, INC. d/b/a MAC TOOLS,
                                                         ))              19               6 06 8
                                                         )
                             Defendants.                 )

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a Case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. ( See § I :03 of the plan set forth on the reverse side of this
form.) In the event that a defendant does not agree with the plaintiff regarding said designation, that
defendant shall, with its first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a Case Management Track Designation Form specifying the track to which that defendant
believes the case should be assigned.

 SELECT ONE OF THE f'OLLOWING CASE MANAGEMENT TRACKS:

 (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )

 (b) Social Security - Cases requesting review of a decision of the Secretary of Health
     and Human Services denying plaintiff Social Security Benefits.                                 ( )

 (c) Arbitration -Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

 (d) Asbestos - Cases involving claims for personal injury or property damage from
     exposure to asbestos.                                                                          ( )

 (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
     commonly referred to as complex and that need special or intense management
     by the court. (See reverse side of this form for a detailed explanation of special
     management cases.)

 (f) Standard Management - Cases that do not fall into any one of the other tracks.


_1i{.YL_l"'-' i.
Date
                             _ W_ID'ne A. Marvel and James C. McKeown __
                                           Attorney-at-law                        Attorney for
                                                                                                 8
                                                                                __ Plaintiff _______ _


                                                                                  wam@maronmarvel.com
_Q._lj)_2.JJ:__7J QQ _ .     ______ .{_2151231-7101 - - - - - - ___ _           . jcm@rrlaronmarvel.com __
Telephone                          FAX Number                                       E-Mail Address

(Ctv 660) I 0102
